Location Based Technologies, Inc. 49 Discovery, Suite 260 Irvine, CA92618 October 5, 2011 VIA EDGAR AND FEDEX Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attn:Sonia Bednarowski Re: Location Based Technologies, Inc. Registration Statement on Form S-1 Filed August 26, 2011 File No. 333-176514 Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, as amended, we hereby request that the effectiveness of the above-referenced registration statement be accelerated so that such registration statement will become effective on October 6, 2011 at 10:00 a.m., Eastern Time, or as soon thereafter as practicable. In connection with the foregoing request for acceleration, the Company acknowledges that: ● should the Securities and Exchange Commission (the “Commission”) or the Staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● the Company may not assert Staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, LOCATION BASED TECHNOLOGIES, INC. /s/David M. Morse By: David M. Morse Chief Executive Officer
